DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 04/05/2021, with respect to claims 11-17 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 11-17 has been withdrawn. 
Applicant's arguments filed 04/05/2021 regarding the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive.
Regarding claims 11, 15-16, and 18, applicant argues that “Without acquiescing to the Examiner's position, Applicant notes that independent claim 11 has been amended as described above and now recites that during transmission of the SRS in the second carrier, the transmitter temporarily stops the uplink transmission in the first carrier. Applicant respectfully asserts that while Rico Alvarino relates to transmitting an SRS to an eNB, the cited portions of Rico Alvarino remain completely silent regarding the feature of temporarily stopping the uplink transmission in the first carrier during 
In response to the applicant’s argument, examiner respectfully disagrees with the argument above. Rico Alvarino clearly discloses during transmission of the SRS in the second carrier, the transmitter temporarily stops the uplink transmission in the first carrier [see below Fig. 7A, subframe 7 of radio frame 714, para. 80; The UE stops the transmission of PUSCH/PDCCH 718 in CC1 during transmission of SRS 708 in CC2; also see para. 104-108; Determining Among Component Carriers to Interrupt].

    PNG
    media_image1.png
    234
    659
    media_image1.png
    Greyscale

   [0080] In one example, a collision may be defined as two or more transmissions in the same subframe. In another example, a collision may also be defined as two or more transmissions in the same symbol. For the former, it implies that simultaneous transmissions over two or more component carriers are not allowed, even if the transmissions may happen over different symbols in the same subframe and within each symbol there is only one transmission in the same subframe. For the latter, it implies that it is possible to have two or more transmissions in the same subframe, as long as within each symbol there is only one transmission in the same subframe. For example, PUSCH/PUCCH 718 is scheduled for subframe 7 of radio frame 714 on CC1 702. However, SRS 708 is also scheduled for transmission on the same subframe 7 of radio frame 714, but on TDD CC 704. If both transmissions were allowed to proceed, there would be simultaneous transmission from the UE on two separate CCs. When such a collision event is identified, the UE may adjust the transmission of SRS 708 or of PUSCH/PDCCH 718 to maintain a single transmission at subframe 7 of radio frame 714, thus, avoiding dynamic switching of uplink component carrier transmissions within the same subframe. (Emphasis added)


In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, combining the teaching of Rico Alvarino into the system of Xue would manage collisions between SRS transmissions and UL or DL operation on other CCs.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (US 2016/0143035 A1, hereinafter “Xue”) in view of Rico Alvarino et al. (US 2017/0324528 A1, hereinafter “Rico Alvarino”).

Regarding claims 11 and 16, Xue discloses a terminal [see Fig. 9, para. 269, 289; a UE] comprising: 
a transmitter [see para. 288-289; a transmitter 650] that transmits a Sounding Reference Signal (SRS) [see para. 154-155, 161; that transmits a SRS]; and 
a processor [see Fig. 9, para. 269; processor 610] that controls switching of a carrier to transmit a reference signal [see para. 86; that performs switching between carriers in a candidate carrier set to send a reference signal], wherein the transmitter [see para. 289; the transmitter 650] transmits capability information of the terminal [see para. 84-85; sends carrier switching capability information of the UE], and 
see para. 82, 86; the carrier switching capability information comprises information indicating supporting transmission of the reference signal in a carrier in the candidate carrier set during uplink transmission].  
Although Xue discloses “the reference signal” set forth above, 
Xue does not explicitly disclose the reference signal is the Sounding Reference Signal (SRS), and wherein, during transmission of the SRS in the second carrier, the transmitter temporarily stops the uplink transmission in the first carrier.
However, Rico Alvarino teaches a UE controls switching of a carrier to transmit a Sounding Reference Signal (SRS) [see Fig. 1, para. 46; UE 104 controls switching of a carrier to transmit a SRS], the UE transmits capability information of the UE to a base station, wherein the capability information comprises information indicating supporting transmission of the SRS in a second carrier, during uplink transmission [see para. 102, 108]; and during transmission of the SRS in the second carrier, the transmitter temporarily stops the uplink transmission in the first carrier [see Fig. 7A, subframe 7 of radio frame 714, para. 80; during transmission of the SRS in CC2, the UE temporarily stops the PUSCH/PDCCH transmission in CC1; also see para. 104-108; Determining Among Component Carriers to Interrupt]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a UE controls switching of a carrier to transmit a Sounding Reference Signal (SRS), the UE transmits capability information of the UE to a base station, wherein the capability information comprises information indicating supporting transmission of the SRS in a second carrier during uplink transmission; and during transmission of the SRS in the second carrier, the transmitter temporarily stops the uplink transmission in the first carrier”, as taught by Rico Alvarino, see Rico Alvarino, para. 46].

Regarding claim 12, Xue discloses wherein the transmitter [see para. 289; transmitter 650] transmits the capability information [see para. 84-85; sends the carrier switching capability information] per combination of the first carrier and the second carrier [see para. 76, 86; according to combination of the two carriers in the candidate carrier set]

Regarding claims 13 and 17, Xue does not explicitly disclose wherein the second carrier is a carrier that does not include a Physical Uplink Shared Channel (PUSCH).
However, Rico Alvarino teaches a second carrier is a carrier that does not include a PUSCH [see Fig. 7A, para. 40, 78; CC2 (secondary component carrier) is not configured for data transmission on PUSCH]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a second carrier is a carrier that does not include a PUSCH”, as taught by Rico Alvarino, into the system of Xue so that it would transmit SRS without transmitting PUSCH on CC2 [see Rico Alvarino, para. 78].

Regarding claim 14, Xue does not explicitly disclose wherein the carrier that does not include the PUSCH is an SCell.
However, Rico Alvarino teaches a carrier that does not include a PUSCH is an SCell [see Fig. 7A, para. 40, 78; CC2 (secondary component carrier) is not configured for data transmission on PUSCH. Note that a primary component carrier may be referred to as a primary cell (PCell) and a secondary component carrier may be referred to as a secondary cell (SCell), therefore Scell is a cell that does not include a PUSCH]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a carrier that does not include a PUSCH is an SCell”, as taught by Rico Alvarino, into the system of Xue so that it would transmit SRS without transmitting PUSCH on CC2 [see Rico Alvarino, para. 78].

Regarding claim 15, Xue discloses a base station [see Fig. 8, para. 244, 264; a base station] comprising: 
a receiver [see para. 264; a receiver 550] that receives a Sounding Reference Signal (SRS) [see para. 154-155, 161; that receives a SRS]; and 
a processor [see Fig. 8, para. 244; processor 510] that acquires capability information of a terminal [see para. 84-85; that obtains carrier switching capability information of a UE], 
wherein the capability information comprises an information indicating supporting transmission of a reference signal in a second carrier, during uplink transmission in a first carrier [see para. 82, 86; the carrier switching capability information comprises information indicating supporting transmission of a reference signal in a carrier in the candidate carrier set during uplink transmission], via the receiver [see para. 264; via the receiver 550]; and 34911564Application No. 16/099,540Docket No.: 17786-612001 
wherein the receiver [see para. 264; the receiver 550] receives the reference signal via the second carrier [see para. 86; receives the reference signal via the carrier in the candidate carrier set].  
Although Xue discloses “the reference signal” set forth above, 
Xue does not explicitly disclose the reference signal is the Sounding Reference Signal (SRS), and wherein the terminal temporarily stops the uplink transmission in the first carrier during transmission of the SRS in the second carrier.
see Fig. 1, para. 46, 78, 102, 108], and wherein the terminal temporarily stops the uplink transmission in the first carrier during transmission of the SRS in the second carrier [see Fig. 7A, subframe 7 of radio frame 714, para. 80; the UE temporarily stops the PUSCH/PDCCH transmission in CC1 during transmission of the SRS in CC2; also see para. 104-108; Determining Among Component Carriers to Interrupt].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a base station acquires capability information of a UE, wherein the capability information comprises information indicating supporting transmission of a SRS in a carrier during uplink transmission, and the base station receives the SRS via the carrier, and wherein the terminal temporarily stops the uplink transmission in the first carrier during transmission of the SRS in the second carrier”, as taught by Rico Alvarino, into the system of Xue so that it would manage collisions between SRS transmissions and UL or DL operation on other CCs [see Rico Alvarino, para. 46].

Regarding claim 18, Xue discloses a system comprising a terminal [see Fig. 9, para. 269, 289; a UE] and a base station [see Fig. 8, para. 244, 264; a base station], wherein: 
the terminal comprises:
a transmitter [see para. 288-289; a transmitter 650] that transmits a Sounding Reference Signal (SRS) [see para. 154-155, 161; that transmits a SRS]; and 
a processor [see Fig. 9, para. 269; processor 610] that controls switching of a carrier to transmit a reference signal [see para. 86; that performs switching between carriers in a candidate carrier set to send a reference signal], wherein the transmitter [see para. 289; the transmitter 650] transmits capability information of the terminal [see para. 84-85; sends carrier switching capability information of the UE], 
wherein the capability information comprises: an information indicating supporting transmission of the reference signal in a second carrier, during uplink transmission in a first carrier [see para. 82, 86; the carrier switching capability information comprises information indicating supporting transmission of the reference signal in a carrier in the candidate carrier set during uplink transmission],
	the base station comprises:
		a receiver [see para. 264; a receiver 550] that receives the SRS [see para. 154-155, 161; that receives the SRS] and the capability information [see para. 84-85; and the carrier switching capability information].
Although Xue discloses “the reference signal” set forth above, 
Xue does not explicitly disclose the reference signal is the Sounding Reference Signal (SRS), and wherein the transmitter temporarily stops the uplink transmission in the first carrier during transmission of the SRS in the second carrier.
However, Rico Alvarino teaches a UE controls switching of a carrier to transmit a Sounding Reference Signal (SRS) [see Fig. 1, para. 46; UE 104 controls switching of a carrier to transmit a SRS], the UE transmits capability information of the UE to a base station, wherein the capability information comprises information indicating supporting transmission of the SRS in a second carrier, during uplink transmission [see para. 102, 108]; and the transmitter temporarily stops the uplink transmission in the first carrier during transmission of the SRS in the second carrier [see Fig. 7A, subframe 7 of radio frame 714, para. 80; during transmission of the SRS in CC2, the UE temporarily stops the PUSCH/PDCCH transmission in CC1; also see para. 104-108; Determining Among Component Carriers to Interrupt]. 
see Rico Alvarino, para. 46].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 2017/0279580 A1) – see Fig. 2-4, para. 76-78; UE switches between carriers to perform step 415-a and step 415-b (e.g., antenna switching for single CC transmission).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN T LE/
Examiner, Art Unit 2469

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469